UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06199 The Nottingham Investment Trust II (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 with a copy to: The Law Offices of John H. Lively & Associates, Inc. A Member Firm of the 1940 Act Law Group 2041 West 141st Terrace, Suite 119 Leawood, Kansas 66224 Date of fiscal year end: March 31 Date of reporting period: March 31, 2010 Item 1.
